Citation Nr: 1424057	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  04-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder for purposes of accrued benefits.

2.  Entitlement to service connection for a cardiovascular disorder for purposes of accrued benefits.

3.  Entitlement to service connection for lung cancer, as due to asbestos exposure, for purposes of accrued benefits.

4.  Entitlement to service connection for a gastrointestinal disorder, to include stomach asbestosis and abdominal aortic aneurysm, as due to asbestos exposure, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	George J. Singley, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945. He died in January 2002.  The appellant is his surviving spouse.

In January 2010, the appellant testified in a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In May 2012, the Board denied the claim.  The appellant then appealed to the Veterans Claims Court.  In July 2013, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's May 2012 decision in part and remanding the instant claim for further consideration.  The claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the JMR, there are potentially outstanding medical records from the Department of Defense Philadelphia Naval Hospital (PNH) addressing the disabilities on appeal.  In this regard,  treatment records from PNH associated with the file begin in January 1955.  However, there is evidence in the file that the Veteran received treatment at PNH as early as 1945.  The claim has been remanded by the Court for the purpose of obtaining the 1945-1954 records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records and reports from the Philadelphia Naval Hospital.  Specifically, records for the period January 1945 to December 1954 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After completing the above, and any other development deemed necessary, readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

